*336The opinion of the court was delivered by
Redfield, J.
In this case the defendant and two others, who have gone out of the suit, presented a claim against the estate, which the plaintiff represents, to which the plaintiff replied in offset, and the commissioners allowed both claims. The plaintiff filed objections to the defendant’s claim under the statute of 1821. The defendant took no farther proceedings; and the plaintiff has now brought this action of debt upon the allowance of his claims on behalf of the estate, claiming that in consequence of his filing objections to the defendant’s claim, and no farther proceedings being had, the defendant’s claim is barred, and that the allowance of the offset still remains in force.
It is not denied, that the filing of objections in the probate court did have the effect to vacate the allowance of the defendant’s claim, and, there being no farther proceedings, that that is barred. But it is claimed, that the allowance of the claim, on the part of the estate, is to be regarded as a separate, independent adjudication, and, as such, that it remains in full force. If this be so, it is different from the common case of an offset, which ordinarily falls with the principal action. In this particular class of cases, the commissioners have no jurisdiction whatever of claims on behalf of the estate, except as offsets to adversary claims. If these claims are abandoned by the claimant before judgment, most undoubtedly the offset cannot become the basis of a separate judgment. After a judgment by the commissioners, and objections filed, which is virtually an appeal as to the principal claim, the entire doings of the commissioners, as to these parties, are to be considered as vacated, or else the claim of the estate is fixed in the probate court, and could not be pleaded in offset in the county court, if the plaintiff desired it. But this was never so considered under that statute; nor was it deemed necessary for any thing more to be done, than was done in the present case, to vacate the judgment of the commissioners on both sides. This is consistent with the cases referred to. Probate Court v. Rogers, 7 Vt. 188. Bates v. Kimball, 2 D. Ch. 83.
It does not occur to me, that the substance of the statute of 1821, in regard to this subject, is essentially different from the present Revised Statutes. In either case the filing of objections to the allowance of a claim and giving notice of the same to the adverse *337party is substantially the appeal. In either case the claimant files bis declaration in the county court. If he omitted to do this, his claim was barred in both cases. The principal difference, which I notice, seems to be, that under the Revised Statutes the appellant, in all cases, enters the appeal, and by the old statute, when objections were filed, the efaimant entered the appeal in the county court, or by omitting so to do, his claim became barred; and there seems to be no provision for the party filing objections to obtain costs, unless the claimant takes farther proceedings.
But whether the claimant stops, upon the filing of objections, or at any other stage in the proceedings, before, or after, his claim is barred, and the offset, on the part of the estate remains, as if no such claim had ever been presented to the commissioners, to be pursued in the ordinary mode, and not liable to be encountered by any offsets. Judgment affirmed.